DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the After Final Response filed on 1/10/2022.  Claims 2-4, 11, 14-16, and 19 have been canceled.  Claims 1, 5-10, 12-13, 17-18 and 20 are pending in this office action, of which claims 1 and 13 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 8-16, filed 1/10/2022, with respect to the rejections of claims 1, 5-10, 12-13, 17-18 and 20 under 35 USC 103 have been fully considered and with the examiner’s amendment below claims 1, 5-10, 13, and 17-18 have been allowed in this office action.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yejin Kim, Reg. No. 73,602 on 02/03/2022.
The application is amended as follows:

IN THE CLAIMS:

1.	(currently amended):    An image search system in a surveillance camera system, the image search system comprising:
one or more processors comprising:
	a query engine configured to: 
recognize a first sketch query and a second sketch query by determining a description and an attribute assigned to each of the first sketch query and the second sketch query, a first color of the first sketch query, and a second color of the second sketch query; and
reconfigure a search query by performing a logical operation on the descriptions and the attributes of the first sketch query and the second sketch query according to a determination of whether the first color of the first sketch query is the same as the second color of the second sketch query; and
a search engine configured to extract image data that matches the search query from a database; 
a display device configured to display the extracted image data, and
a sketch input interface for providing an input tool via which the first sketch query and the second sketch query are input, 
wherein the query engine performs an AND logical operation on the descriptions and the attributes of the first sketch query and the second sketch query, in response to the determination that the first color of the first sketch query is the same as the second color of the second sketch query, 
wherein the query engine performs an OR logical operation on the descriptions and the attributes of the first sketch query and the second sketch query, in response to a determination that the 
wherein the descriptions of the first sketch query and the second sketch query comprise a direction of a motion of an object, a moving line of the object, a selection of an area in which each of the first sketch query and the second sketch query is located, a category of the object encompassed by each of the first sketch query and the second sketch query, and a detection of the object crossing a line, 
wherein the attributes of the first sketch query and the second sketch query comprise the object, a plurality of objects including the object, a color of the object encompassed by each of the first sketch query and the second sketch query, and a shape of the object encompassed by each of the first sketch query and the second sketch query, and 
wherein, in response to the first sketch query being selected by the input tool, a size of the first sketch query is controlled according to a time duration during which the first sketch query remains at an area in which the first sketch query is to be located in a query image, by an input means comprising a mouse, a finger or a touch pen. 

2-4.	(canceled).

5.	(previously presented):   The image search system of claim 1, wherein the first sketch query has a shape of a circle, and the query engine is configured to reconfigure the search query to refer to the category or the attribute of the object encompassed by the circle, according to a type of the circle that is selected between a solid circle type and a ring circle type.  

6.	(previously presented):   The image search system of claim 1, wherein the first sketch 

7.	(previously presented):   The image search system of claim 1, wherein the first sketch query has a shape of an arrow, and the query engine is configured to reconfigure the first sketch query to refer to the direction of the motion of the object or the plurality of objects including the object, according to a size of the arrow. 

8.	(previously presented):   The image search system of claim 1, the first sketch query has a shape of a line, and the query engine is configured to reconfigure the first sketch query to refer to the moving line of the object or the plurality of objects including the object, according to a thickness of the line.  

9.	(previously presented):   The image search system of claim 1, wherein the first sketch query has a shape of a rectangle or a polygon, and the query engine is configured to reconfigure the first sketch query to refer to the motion of the object or an interaction between the plurality of objects including the object in an area in which the rectangle or the polygon is located.  

10.	(previously presented):   The image search system of claim 1, wherein the first sketch query has an arbitrary shape, and the query engine is configured to reconfigure the first sketch query to refer to the attribute of the object encompassed by the arbitrary shape, according to a type of a line in the arbitrary shape.  



12.	(canceled).  

13.	(currently amended):    An image search method of a surveillance camera system, the image search method comprising:
recognizing a first sketch query and a second sketch query by determining a description and an attribute assigned to each of the first sketch query and the second sketch query, a first color of the first sketch query, and a second color of the second sketch query;
reconfiguring a search query by performing a logical operation on the descriptions and the attributes of the first sketch query and the second sketch query according to a determination of whether the first color of the first sketch query is the same as the second color of the second sketch query;
extracting image data that matches the search query from a database; 
displaying the extracted image data; and
providing an input tool via which the first sketch query and the second sketch query are input,
wherein the recognizing the first sketch query and the second sketch query comprises
performing an AND logical operation on the descriptions and the attributes of the first sketch query and the second sketch query, in response to the determination that the first color of the first sketch query is the same as the second color of the second sketch query, and  
performing an OR logical operation on the descriptions and the attributes of the first sketch query and the second sketch query, in response to a determination that the first color of the first sketch query is different from the second color of the second sketch query,
wherein the descriptions and the attributes of the first sketch query and the second sketch 
wherein the descriptions of the first sketch query and the second sketch query comprise a direction of a motion of an object, a moving line of the object, a selection of an area in which the each of first sketch query and the second sketch query is located, a category of the object encompassed by each of the first sketch query and the second sketch query, and a detection of the object crossing a line,  
wherein the attributes of the first sketch query and the second sketch query comprise the object, a plurality of objects including the object, a color of the object encompassed by each of the first sketch query and the second sketch query, and a shape of the object encompassed by each of the first sketch query and the second sketch query, and 
wherein, in response to the first sketch query being selected by the input tool, a size of the first sketch query is controlled according to a time duration during which the first sketch query remains at an area in which the first sketch query is to be located in a query image, by an input means comprising a mouse, a finger or a touch pen. 

14-16.	(canceled).

17.	(previously presented):  The image search method of claim 13, wherein the first sketch query has a shape of a circle, and
the reconfiguring the search query comprises reconfiguring the first sketch query to refer to the category or the attribute of the object encompassed by the circle, according to a type of the circle selected from between a solid circle type and a ring circle type. 

18.	(previously presented):   The image search method of claim 13, wherein the first sketch query has a shape of a triangle, and
the reconfiguring the search query comprises reconfiguring the first sketch query to refer to detection of the object that crosses a bottom side of the triangle and moves toward a vertex of the triangle. 

19.	(canceled)

20.	(canceled). 


Reasons for Allowance
Claims 1, 5-10, 13, and 17-18 (re-numbered 1-10) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Tanaka (US 20050268220 A1) discloses an information process apparatus, an information processing method, and a recording medium in which an information processing program is recorded. In particular, the present invention relates to an information processing apparatus having the function of adding additional information to an electronic document, an information processing method of the information processing apparatus, and a recording medium in which an information processing program executed in the information processing apparatus is recorded.

 The prior art reference Gotoh (US 7610274 B2) discloses a method for retrieving data includes a displaying step of displaying data including a plurality of attributes, a first selecting step of selecting a data segment functioning as a search key from the displayed data, a determining step of determining an attribute of the search key, and a searching step of searching a database by a search method corresponding to the determined attribute of the search key.
The prior art reference Chang et al. (US 6741655 B1) discloses a techniques for searching and retrieving visual information, and, more particularly to the use of content-based search queries to search for and retrieve moving visual information.
The major difference between the prior art and the instant invention is the improvement of the sketch query search system that uses description, attributes and adjusted sketch size with time duration and based on the condition the query engine that reconfigure a search query by performing an AND logical operation on sketch queries of a same color, and reconfigure a search query by performing an OR logical operation on sketch queries of different colors.  Where Tanaka reference discloses the annotation management server saves the annotation ID, the terminal ID, the document ID, the position information, the display name, the link, the public attribute, the status and the date and time of creation in a table format in the label-use annotation database and Gotoh reference teaches when a data segment functioning as the search key is selected from displayed data including a plurality of attributes by a pointing operation, the search expression is then set in accordance with the pointing operation. When the pointing operation draws a specified path, it is recognized that a specified logic operator is selected by following a predetermined rule. 
However, none of the references above and references in record teaches “a sketch input interface for providing an input tool via which the first sketch query and the second sketch query are input, wherein the query engine performs an AND logical operation on the descriptions and the attributes of the first sketch query and the second sketch query, in response to the determination that the first color of the first sketch query is the same as the second color of the second sketch query, wherein the query engine performs an OR logical operation on the descriptions and the attributes of the first sketch query and the second sketch query, in response to a determination that the first color of the first sketch query is different from the second color of the second sketch query, wherein the description and the attribute are assigned according to a type of a symbol representing each of the first sketch query and the second sketch query, wherein the descriptions of the first sketch query and the second sketch query comprise a direction of a motion of an object, a moving line of the object, a selection of an area in which each of the first sketch query and the second sketch query is located, a category of the object encompassed by each of the first sketch query and the second sketch query, and a detection of the object crossing a line, and wherein the attributes of the first sketch query and the second sketch query comprise the object, a plurality of objects including the object, a color of the object encompassed by each of the first sketch query and the second sketch query, and a shape of the object encompassed by each of the first sketch query and the second sketch query, and wherein, in response to the first sketch query being selected by the input tool, a size of the first sketch query is controlled according to a time duration during which the first sketch query remains at an area in which the first sketch query is to be located in a query image, by an input means comprising a mouse, a finger or a touch pen”, as recited in claims 1 and 13 and as argued on page 9.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



2/4/2022
/NARGIS SULTANA/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164